Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 filed by Heritage Financial Group, Inc. pertaining to the HeritageBank of the South 401(k) Plan, of our report on the consolidated financial statements of Heritage Financial Group dated April 7, 2010, which appear in the Form S-1 Registration Statement of Heritage Financial Group, Inc. declared effective on October 12, 2010. /s/ Mauldin & Jenkins, LLC Mauldin & Jenkins, LLC Albany, Georgia January 27, 2011
